Citation Nr: 0621908	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  96-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected lipoid nephrosis, with a history of nephrotic 
syndrome and hypertension, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to service connection for claimed 
chondromalacia of the knees, claimed as secondary to the 
service-connected lipoid nephrosis, with a history of 
nephrotic syndrome and hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran had served on active duty from July 1968 to 
November 1990.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in August 1998, 
February 2001 and July 2003 for additional development of the 
record.  

During his September 2005 VA examination, the veteran stated 
that he wished to withdraw his claim for service connection 
for chondromalacia of the knees.  

The RO contacted the veteran in December 2005 as to this 
matter, but he noted at that time that the examiner 
"misunderstood his knee comment" and that he wanted to 
continue pursuing this claim.  Accordingly, this claim is 
addressed in the Board's decision.  




FINDINGS OF FACT

1.  The service-connected lipoid nephrosis is shown to have 
required medication, with periods of flare-ups noted during 
periods without medication; however, the evidence of record 
indicates relatively normal laboratory findings, blood 
pressure readings with systolic pressure below 160 and 
diastolic pressure below 100, and no evidence of constant 
albuminuria with some edema.  

2.  The veteran is not shown to have manifested complaints or 
findings of a knee disorder in service or for several years 
thereafter.  

3.  The veteran is not shown to have chondromalacia or other 
separate knee disorder that is due to any event or incident 
of his active service or that is caused or aggravated by his 
service-connected kidney disability.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the service-connected lipoid nephrosis, with a history of 
nephrotic syndrome and hypertension, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115a, 4.115b including 
Diagnostic Code 7502 (2005).  

2.  The veteran is not shown to have a knee disability 
including any manifested by chondromalacia due to disease or 
injury that was incurred in or aggravated by service; nor is 
any proximately due to or the result of the service-connected 
lipoid nephrosis, with a history of nephrotic syndrome and 
hypertension.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  
The regulations implementing the VCAA provisions have since 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing the disorders at issue.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an November 2003 letter.  By this letter, the 
RO also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence pertaining to his appeal to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the Board notes that the appealed May 1995 rating 
decision clearly sets forth that the veteran had been 
assigned a 30 percent evaluation for his service-connected 
lipoid nephritis and that this evaluation had been in effect 
since November 1990.  

The Board also finds that the absence of notification under 
Dingess is not prejudicial in this case insofar as the 
veteran's service connection claim is concerned.  With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, that rating decision 
predated the enactment of VCAA by approximately five years.  

Moreover, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence, and his claims were readjudicated following the 
issuance of the VCAA letter in several Supplemental 
Statements of the Case.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Entitlement to an increased evaluation for the service-
connected lipoid nephrosis, with a history of nephrotic 
syndrome and hypertension

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a February 1991 rating decision, the RO granted service 
connection for lipoid nephritis on the basis of in-service 
treatment for biopsy-proven lipoid nephritis that required 
prednisone treatment.  A 30 percent evaluation was assigned, 
effective on November 1990.  

In conjunction with his current claim, the veteran underwent 
a VA nephrological examination in March 1995.  At that time, 
the veteran was taking 40 milligrams (mg) of prednisone per 
day.  

Upon examination, the veteran's genitourinary system was 
noted to be within normal limits.  Blood pressure was 125/85.  
The examiner rendered an impression of lipoid nephrosis, by 
history.  

A private nephrological consultation report, dated in October 
1997, indicates that the veteran was restarted on 60 mg of 
prednisone, following a "recent relapse."  Blood pressure 
was 120/70.  The impressions were those of minimal change in 
the disease, frequently relapsing; secondary recurrent 
nephritic syndrome; and secondary transient hypertension.  

During his May 1998 Board hearing, the veteran reported 
taking a prednisone regimen for his renal disorder.  He 
testified that his condition would cause the spilling of 
protein from the kidneys, resulting in elevated blood 
pressure, "quite a bit" of fluid retention, headaches and 
consistent pain due to skin tightness.  

The veteran also noted that, during flare-up periods, he 
would be incapacitated for three to four days.  He reported 
working as a program analyst with the Department of the Navy, 
but taking approximately 15 to 20 days of sick leave per year 
due to his disability.  

The veteran was afforded a VA genitourinary examination in 
March 1999, at which time he denied any specific 
genitourinary problems and noted that he had been off 
prednisone over the last four weeks.  The examination was 
essentially unremarkable, and the examiner rendered a 
diagnosis of lipoid nephrosis by history.  

Subsequently, in March 1999, a VA nephrologist reviewed the 
veteran's claims file and noted that the veteran's renal 
disease was "marked by frequent relapses whenever prednisone 
dose [was] reduced."  

Laboratory testing from February 1998 was noted to have 
revealed blood urea nitrogen (BUN) of 15mg% and creatinine of 
1.0mg%.  The VA nephrologist rendered diagnoses of nephrotic 
syndrome, secondary to minimal change in the disease and with 
frequent relapses; and stable renal function, with serum 
creatinine levels remaining in the normal range.  

A May 2000 addendum to the March 1999 VA examination 
indicates that the veteran had complaints of having 
headaches, hypertension for six years, and stomach pains for 
three to four years.  He could not lose weight and had 
persistent edema.  

His blood pressure was 157/92.  Laboratory results showed 
that his kidney function was normal, with BUN of 10mg% and 
creatinine of 1.4mg%, but he still had nephrotic syndrome and 
also had chronic steroid usage syndrome.  

During his March 2003 hearing, the veteran testified that he 
had recently been prescribed a regimen of 100 mg of 
prednisone, but further stated that this had been 
discontinued and that he had subsequently been prescribed 
Cytoxan.  Symptoms reported by the veteran included swelling, 
edema, weight gain and weakness.  He indicated that he was 
presently working as a contract administrator and had taken 
extensive sick leave on account of his renal disorder.  

Pursuant to the Board's July 2003 remand, the veteran was 
afforded a further VA examination in September 2005.  During 
this examination, he reported that he had started taking 
prednisone again in May 2005.  Blood pressure readings 
included 144/94, 140/96, and 136/90.  

The veteran did not report current knee symptoms, which had 
been described earlier during the pendency of the appeal, and 
the examination of the knees was negative for swelling and 
effusion.  Blood testing revealed creatinine of 1.1mg%, 
within the reference range of 0.7 to 1.5.  Urine testing was 
within normal limits also.  

Based on these findings, the examiner rendered a diagnosis of 
nephritic syndrome and noted that, while the veteran had 
recurrent episodes of nephritic syndrome previously, there 
was no evidence of current active disease with maintenance 
prednisone therapy.  
 
In the present case, the RO has evaluated the veteran's 
disorder by analogy at the 30 percent rate under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7502.  See 38 C.F.R. § 4.20, 4.27.  

Under Diagnostic Code 7502, chronic nephritis is to be rated 
as renal dysfunction.  

Under 38 C.F.R. § 4.115a, in cases of renal dysfunction, a 30 
percent evaluation is warranted for albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  

A 60 percent evaluation is in order for constant albuminuria 
with some edema; a definite decrease in kidney function; or 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  Id.  

An 80 percent evaluation is warranted for persistent edema 
and albuminuria with BUN 40 to 80mg%; creatinine 4 to 8mg%; 
or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
Id.  

A 100 percent evaluation contemplates cases requiring regular 
dialysis, or precluding more than sedentary activity from one 
of the following: persistent edema and albuminuria; BUN more 
than 80mg%; creatinine more than 8mg%; or markedly decreased 
function of the kidney or other organ systems, especially 
cardiovascular.  

Given that 38 C.F.R. § 4.104, Diagnostic Code 7101 is 
referenced in 38 C.F.R. § 4.115a, the Board notes that under 
this code section a 10 percent evaluation is warranted in 
cases of diastolic pressure predominantly 100 or more, 
systolic pressure predominantly 160 or more, or an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  

A 20 percent evaluation is assigned in cases of diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.  

A 40 percent evaluation contemplates diastolic pressure 
predominantly 120 or more.  Id.  

A 60 percent evaluation is warranted for diastolic pressure 
predominantly 130 or more.  Id.  

In this case, the Board has reviewed the aforementioned 
medical evidence but finds that the criteria for an 
evaluation in excess of 30 percent for the veteran's service-
connected lipoid nephrosis have not been met.  

The Board is aware that the veteran has been on several 
different medical regimens, predominantly utilizing 
prednisone, and has been noted to suffer flare-ups of renal 
symptoms when taken off his medications.  

At the same time, laboratory testing results during the 
pendency of this appeal, including from September 2005, have 
not been consistent with active renal disease.  Specifically, 
the veteran's BUN and creatinine levels have been 
consistently shown to be within a relatively normal range.  

Additionally, the veteran's blood pressure testing has 
consistently shown systolic pressure below 160 and diastolic 
pressure below 100, and these findings do not provide a basis 
for an increased evaluation in view of the cited criteria of 
Diagnostic Code 7101 because they reflect a disability far 
less severe than that contemplated by a 40 percent evaluation 
under this code section.  

Finally, although the veteran has presented subjective 
complaints of edema, the September 2005 was negative for 
swelling and effusion.  

Overall, the evidence does not support an evaluation in 
excess of 30 percent for the service-connected lipoid 
nephrosis, with a history of nephrotic syndrome and 
hypertension.  Accordingly, the veteran's claim for this 
benefit must be denied.  


III.  Entitlement to service connection for chondromalacia of 
the knees

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board has reviewed the veteran's service medical records 
and observes that they are negative for complaints of or 
treatment for knee symptomatology.  The report of the 
veteran's June 1990 separation examination indicates that no 
knee disorders were noted, whereas the separation Report of 
Medical History, from the same month, reflects that the 
veteran specifically denied having a history of "trick" or 
locked knee.

In March 1995, the veteran underwent a VA nephrological 
examination, during which he reported having knee pain.  Upon 
examination, the knees were tender over both patellae, but 
range of motion testing revealed bilateral flexion from 0 to 
135 degrees.  The X-ray studies were within normal limits.  
The examiner rendered an impression of chondromalacia of both 
knees but provided no commentary as to the etiology of this 
disorder.  

A VA orthopedic examination from March 1999 revealed pain at 
the extremes of flexion in both knees and bilateral medial 
joint line and retropatellar tenderness.  Again, the X-ray 
studies were unremarkable.  The examiner rendered an 
impression of bilateral knee pain, "etiology undetermined."

Pursuant to the Board's July 2003 remand, the veteran 
underwent a further VA examination in September 2005, 
conducted by an examiner who reviewed the claims file.  

During the examination, the veteran stated that he did not 
have "any specific problem with his knees."  Rather, at 
present and during service, his knees were no more 
symptomatic than any of his other joints, despite general 
aches and pain.  Indeed, as noted, he stated that "he [did] 
not want to claim anything for the knees."  

The examiner noted that the knees "[were] not reported to be 
specifically painful, swollen, hot, red, stiff, weak, 
unstable, giving-out, locking, getting tired, lacking 
endurance" and further indicated that there were no effects 
on day-to-day life and work.  The examination revealed mild 
crepitus and flexion from zero to 140 degrees of the knees 
but was otherwise unremarkable.   

In rendering a diagnosis, the examiner noted that the veteran 
had stated that he did not have any knee complaints that he 
was claiming "any disability for" and that he wanted "to 
have this (mention of knee problems) removed from his 
record."  Moreover, on examination, he did not have findings 
consistent with chondromalacia.  

The Board has reviewed the competent medical evidence of 
record cited above and finds that the veteran's VA 
examinations from 1995 and 1999 do reflect bilateral knee 
symptomatology, with the earlier examination report 
containing an impression of bilateral chondromalacia.  

Neither examination report contains a definite opinion as to 
etiology, however.  Pursuant to the July 2003 Board remand, 
the question of etiology was to be addressed upon the most 
recent examination.  

During the September 2005 VA examination, however, the 
veteran denied a current knee disorder of in-service onset, 
and the examination findings were essentially within normal 
limits and not consistent with chondromalacia.  

Given the veteran's lack of current complaints and the 
essentially normal examination findings, the examiner did not 
address the question of etiology because, in short, there was 
no present indication of a chronic disorder.  See also Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (regarding the 
limitations of VA assistance in the absence of corresponding 
action by the veteran).  

In summary, the evidence of record contains mixed findings as 
to the question of whether the diagnosis of chondromalacia of 
the knees is warranted.  The claims file, however, is devoid 
of evidence relating a current disorder, if present, to 
either service or to the veteran's service-connected lipoid 
nephrosis.  

Moreover, the veteran's subjective comments and the objective 
findings noted in the September 2005 VA examination report 
clearly suggest that further evidentiary development on this 
matter would be fruitless.  Consequently, the Board does not 
find that the competent medical evidence of record supports 
the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in the 
testimony from his May 1998 and March 2003 Board hearings.  
He asserted that it was his belief that the aches and pains 
in his knees were attributable to edema secondary to his 
service-connected lipoid nephrosis.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for chondromalacia of 
the knees, claimed as secondary to the service-connected 
lipoid nephrosis, with a history of nephrotic syndrome and 
hypertension, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

An increased evaluation for the service-connected lipoid 
nephrosis, with a history of nephrotic syndrome and 
hypertension, currently evaluated as 30 percent disabling, is 
denied.

Service connection for claimed chondromalacia of the knees, 
claimed as secondary to the service-connected lipoid 
nephrosis, with a history of nephrotic syndrome and 
hypertension, is denied.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


